DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 02/23/2022 has been acknowledged. 

Allowable Subject Matter
Claims 21-45 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Smith (US Patent Number 9,088,787 B1) teaches a system a 3D scanning device located at a first location configured to capture information for a 3D model of an object, a first computing system located at a second location configured to provide for an annotation of an augmented reality image on the 3D model, a second computing system located at the first location configured create the 3D model and to illustrate the annotation of the augmented reality image or the annotation of the augmented reality image on the 3D model created at the second location, and a communication protocol configured to communicate the 3D model and the augmented reality image between the first computing system and the second computing system.
In addition to that, Messinger et al. (US Publication Number 2014/0207417 A1) disclosed a display of the inspection management system presents one or more 
However, the closest prior arts of record do not disclose “receiving, by the local user, second user-generated annotations and second AR coordinates from the remote user; viewing, by the local user, the generated first user-generated annotations, the identification of the identified object depicted in the live video image, and the received second user-generated annotations registered to the live video image according to the second AR coordinates; and receiving, from the remote user, an indication of automatically detected changes in the scene depicted in the live video image, the automatically detected changes in the scene corresponding to predetermined conditions, wherein the automatically detected changes in the scene include one or more of: addition or removal of a portion of an assembly depicted in the live video image, damage to an object depicted in the live video image, one or more sensor values matching or deviating from predetermined expected values, or a completed assembly matching a predetermined configuration, wherein the viewing is performed on a device chosen from a group including a tablet, a mobile phone, a laptop computer, a head-mounted display, and a virtual-reality display” (in combination with the other claimed limitations and/or features), as claimed in independent claims 21, 33 and 39.
Dependent claims 22-32 are allowable as they depend from an allowable base independent claim 21.
Dependent claims 34-38 are allowable as they depend from an allowable base independent claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.